Citation Nr: 0708974	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  02-09 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hypertension.

3.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected status post triple coronary 
artery bypass grafting, prior to January 4, 2006.

4.  Entitlement to a disability rating in excess of 60 
percent for service-connected status post triple coronary 
artery bypass grafting, from May 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD and status post triple coronary artery bypass grafting 
with hypertension.  The veteran has appealed the assigned 
disability ratings for these disabilities.

During the pendency of this appeal, by rating action dated in 
November 2005, the RO increased the disability ratings for 
the veteran's PTSD and status post triple coronary artery 
bypass grafting with hypertension, each to 30 percent 
effective from May 10, 2001.

By rating action dated in June 2006, the RO increased the 
disability rating for the veteran's status post triple 
coronary artery bypass grafting with hypertension to 100 
percent from January 4, 2006, and 30 percent from May 1, 
2006.  

In October 2006, the RO increased the disability rating for 
the status post triple coronary artery bypass grafting to 60 
percent, effective as of May 1, 2006; and awarded a separate 
disability rating of 10 percent for the veteran's 
hypertension, effective as of May 10, 2001.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to moderate symptoms; it is 
not productive of occupational and social impairment with 
reduced reliability and productivity.

2.  The veteran's hypertension is not characterized by 
diastolic blood pressure of predominantly 110 or more, or 
systolic blood pressure of predominantly 200 or more.

3.  Prior to January 4, 2006, the veteran's status post 
triple coronary artery bypass grafting was productive of 
coronary artery disease with symptoms of fatigue and 
shortness of breath, and an unclear ejection fraction.

4.  From May 1, 2006, the veteran has been diagnosed with 
chronic congestive heart failure.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an initial 
disability rating greater than 30 percent for PTSD have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2006).

2.  The schedular criteria for the assignment of an initial 
disability rating greater than 10 percent for hypertension 
have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).


3.  The schedular criteria for the assignment of an initial 
disability rating greater than 30 percent for status post 
triple coronary artery bypass grafting prior to January 4, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 
7005, 7017 (2006).

4.  The schedular criteria for the assignment of a 100 
percent disability rating for status post triple coronary 
artery bypass grafting from May 1, 2006, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Codes 7005, 7017 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his increased disability rating claims.  The RO 
sent the veteran letters in May 2002, March 2006, October 
2006, and December 2006 in which he was informed of what was 
required to substantiate his claims and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claims.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.

Since the veteran's claims for increased disability ratings 
for PTSD, hypertension, and status post triple coronary 
artery bypass grafting, prior to January 4, 2006, were denied 
by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

As to the issue of an increased disability rating for status 
post triple coronary artery bypass grafting, from May 1, 
2006, the Board grants the veteran's claim herein.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id. at 473.

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in August 2001, September 2001, 
December 2003, November 2004, May 2005, November 2005, and 
July 2006.  These  examinations were thorough in nature, many 
based upon a review of the veteran's entire claims file, and 
provided relevant findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

PTSD

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440. 
Under diagnostic code provision, a 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating is warranted when occupational 
and social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A maximum 100 percent disability rating is warranted if there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

A VA PTSD examination report dated in July 2001 shows that 
the veteran reported having worked 11 years in law 
enforcement, followed by 14 years in the fire department, and 
was currently working in a corporation as a safety director.  
He described symptoms including intrusive thoughts, insomnia, 
irritability, depression, and anxiety.  Mental status 
examination revealed that he was pleasant and cooperative.  
His psychomotor function was within normal limits, mood was 
nervous, affect ranged widely, and speech was regular.  His 
memory was fair, and he reported no auditory or visual 
hallucinations.  He reported no suicidal or homicidal 
ideations, delusions, obsessions, or compulsions.  He had no 
flight of ideas and no thought blocking.  He was oriented to 
time, person, and place.  The diagnosis was PTSD of moderate 
severity.  A GAF code of 65 was assigned.

A letter from B. Kopyta, M.D., dated in July 2001, shows that 
the veteran had multiple medical problems, including 
depression.  

VA outpatient treatment records dated from July 2001 to March 
2002 show intermittent treatment for symptoms associated with 
PTSD.  The veteran described suspiciousness, nightmares, 
flashbacks, panic attacks, chronic sleep impairment, mild 
memory loss, anxiety, irritability, and depression. 

A VA outpatient treatment record dated in September 2001 
shows that the veteran reported intrusive thoughts, violent 
nightmares, flashbacks, irritability, anxiety, low 
frustration tolerance, and difficulty in situations involving 
crowds of people.  Mental status examination revealed an 
anxious mood, depressed and anxious affect, and periods of 
irritability.  His thoughts were unremarkable for harmful 
ideation, plan, or intent, and he had no symptoms of 
psychosis.  The diagnosis was anxiety, not otherwise 
specified, rule out PTSD.  A GAF code of 50 was assigned.

In September 2002, the veteran testified at a personal 
hearing over which a hearing officer of the RO presided.  The 
veteran reported that he received treatment for his PTSD 
through VA, attending group sessions.  He described 
experiencing nightmares and problems with crowds.  He also 
noted having problems with his temper and anger.  He added 
that he was employed at a job that allowed him to leave when 
he felt it necessary.

A VA PTSD examination report dated in December 2003 shows 
that the veteran reported subjective complaints of nightmares 
every night, problems with depression, feelings of 
detachment, and exaggerated startle response.  He added that 
he had no friends, but that he got along well with co-
workers.  It was noted in the examination report that he was 
a safety director for a grocery distributing center.  Mental 
status examination revealed that he was cooperative, anxious, 
and alert and oriented times four with good eye contact.  His 
affect was anxious, and his thought process was coherent with 
no flight of ideas or looseness of association.  Thought 
content was negative for suicidal or homicidal ideations.  
There was no overt psychosis seen.  Insight and judgment were 
adequate.  The diagnosis was chronic PTSD.  A GAF code of 51 
was assigned.

VA outpatient treatment records dated from March 2003 to 
November 2005 show continued intermittent treatment for 
symptoms associated with PTSD.  In May 2004, he was assigned 
a GAF of 55 and in November 2004 a GAF of 60.

A VA outpatient treatment record dated in May 2005, shows 
that the veteran denied any acute problems, adding that his 
psychotropic medications were working fairly well.  He noted 
that he was sleeping pretty well.  Mental status examination 
revealed that the veteran was cooperative with good eye 
contact.  He interacted appropriately and exhibited no 
abnormal mannerisms.  His speech was clear, coherent, 
appropriate, and goal directed.  His mood appeared fairly 
euthymic, and affect was full range and congruent.  His 
thought process was significant for absence of any overt 
lethal ideation, paranoia, or delusions.  There were no 
perceptual abnormalities in terms of any hallucinations.  
Cognitively he was alert and oriented times three.  Short and 
long term memory was intact.  Concentration, judgment, and 
attention span were fairly good and intact.  There was no 
evidence of any language or gait abnormalities, and no 
evidence of any abnormal voluntary or involuntary motor 
movements.  Fund of general knowledge was good.  The 
diagnosis was PTSD, depressive disorder, and rule out 
obstructive sleep apnea.  A GAF of 65 was assigned.

A VA PTSD screening report dated in July 2005, shows that the 
veteran indicated that in the preceding month, he had not 
been bothered by repeated memories, thoughts or images of one 
or more of the stressful events experienced previously.  He 
also denied feeling distant or cut off from other people, or 
being "super alert," watchful, or on guard in the preceding 
month. 

A VA outpatient treatment record dated in November 2005, 
shows that the veteran was cooperative with good eye contact.  
His speech was clear, coherent, appropriate, and goal 
directed.  His mood appeared mildly anxious, and affect was 
congruent.  His thought process was significant for absence 
of any overt lethal ideation, paranoia, or delusions.  There 
were no perceptual abnormalities in terms of any audio or 
visual hallucinations.  Cognitively he was alert and oriented 
times three.  Short and long term memory was intact, as was 
judgment.  A GAF of 60 to 65 was assigned.

A VA outpatient treatment record dated in March 2006 shows 
that the veteran was seen in the mental health clinic for 
follow up of his PTSD.  His mood appeared somewhat anxious, 
and his thought process was significant for absence of any 
overt lethal ideation, paranoia or delusions.  A GAF of 65 
was assigned.

A VA PTSD examination report dated in July 2006 shows that 
the veteran's affect was full, and his mood dysphoric.  He 
was oriented to person, time, and place.  His thought process 
and content were unremarkable, and he had no delusions or 
hallucinations.  He did not exhibit inappropriate, obsessive, 
or ritualistic behavior.  He described experiencing panic 
attacks when in a crowd.  He had no homicidal thoughts, but 
did have fleeting suicidal thoughts on occasion due to pain.  
He had good impulse control with no episodes of violence.  
Remote and immediate memory were normal.  Recent memory was 
moderately impaired.  He had nightly nightmares, wherein he 
would wake up in a sweat.  He would no longer sleep in the 
same bed with is wife.  The diagnosis was PTSD, depressive 
disorder, and panic disorder.  The examiner explained that 
the depressive disorder was likely due to the veteran's 
chronic health problems.  The panic disorder onset was co-
morbid with PTSD symptoms, suggesting the two disorders were 
highly related.  A GAF of 54 was assigned.  The examiner 
opined that the PTSD signs and symptoms were transient or 
mild and would decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.

A VA outpatient treatment record dated in September 2006 
shows that the veteran reported having had left elbow and 
right shoulder surgery, and that he had been depressed 
thereafter, that he felt better.  He added that he felt tired 
at the end of his work day.  His mood appeared euthymic, but 
there were no perceptual abnormalities.  A GAF of 70 was 
assigned.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The VA treatment 
records set forth above reveal that the veteran's overall 
symptoms were generally of moderate severity, and that he was 
able to function relatively well in his social and work 
environment.  Although the veteran was provided a GAF of 50 
in September 2001, a GAF of 51 in December 2003, a GAF of 55 
in March 2004, and a GAF of 54 in July 2006 which would 
suggest moderate difficulty in social, occupational, or 
school functioning, he was provided a GAF of 65 in July 2001, 
a GAF of 60 in November 2004, a GAF of 65 in May 2005, a GAF 
of 60 to 65 in November 2005, a GAF of 65 in March 2006, and 
a GAF of 70 in September 2006.

A GAF of 61 to 70 is indicative of some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  The GAF of 70 suggests some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  

The VA examiners have consistently reported that the 
veteran's thought process and content were unremarkable, and 
he had no delusions or hallucinations.  He did not exhibit 
inappropriate, obsessive, or ritualistic behavior.  He had no 
homicidal thoughts, and exhibited good impulse control with 
no episodes of violence.  Remote and immediate memory were 
normal, though recent memory was moderately impaired.  
Although the veteran reported difficulty sleeping, episodes 
of depression, a desire to be alone, and some difficulty with 
anger, he has reported and is noted to be able to continue 
with his employment and had good relations with his 
colleagues.  He was also still able to maintain a personal 
relationship with his spouse.  This type of symptomatology is 
already contemplated by the currently assigned 30 percent 
disability rating.

The competent medical evidence of record does not establish 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  As 
such, the schedular criteria for a 50 percent disability 
rating have not been met.

The veteran is competent to report that his symptoms are 
worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, in evaluating a claim for an increased schedular 
rating, VA must only consider the factors as enumerated in 
the rating criteria discussed above, which in part involves 
the examination of clinical data gathered by competent 
medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  To the extent that the veteran argues or suggests 
that the clinical data supports an increased evaluation or 
that the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher disability rating.

The preponderance of the evidence is against a disability 
rating higher than 30 percent for the veteran's PTSD.  Thus, 
the benefit-of-the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Hypertension

The veteran's service-connected hypertension is currently 
rated 10 percent disabling under Diagnostic Code 7101 which 
provides the criteria for evaluating hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Under this diagnostic code provision, a 10 percent rating is 
assigned for hypertension when diastolic pressure is 
predominately 100 or more; or when systolic pressure is 
predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  A 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  A 
40 percent rating is assigned when diastolic pressure is 
predominantly 120 or more.  A maximum 60 percent rating is 
assigned when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

As indicated above, to receive the next higher rating of 20 
percent, the veteran's diastolic pressure, i.e., the bottom 
number of his blood pressure reading, must be predominantly 
110 or more, or his systolic pressure, i.e., the top number 
of his blood pressure reading, must be predominantly 200 or 
more.  The evidence in this case demonstrates that the 
veteran's diastolic pressure is predominantly below 110, and 
his systolic pressure is predominantly below 200, and thus 
his hypertension is no more than 10 percent disabling.

VA and private medical treatment records dated from August 
2000 to August 2006 show that the veteran's blood pressure 
had been read on several occasions.  Specifically, in August 
200, the veteran's blood pressure was 122/88.  In April 2001, 
blood pressure was 122/82; in June 2001, it was 158/80; in 
August 2001 it was 132/83; in December 2001, it was 144/86; 
in January 2002, it was 144/89; in February 2002, it was 
138/80; in May 2002, it was 132/90; in June 2002, it was 
126/83; in September 2002, it was 131/84; and in November 
2002, it was 130/80.  In June 2003, blood pressure was 
135/81; in October 2003, it was 140/78; in December 2003, it 
was 128/78; in January 2004, it was 117/70; in May 2004, it 
was 120/64; and in December 2004, it was 124/62.  In July 
2005, blood pressure was 132/78; in October 2005, it was 
130/68; in November 2005 it was 130/68; in February 2006 it 
was 113/75; in July 2006 it was 128/58; and in August 2006, 
it was 126/75.  The treatment records show the veteran 
continued to take medication for control of his hypertension.

The veteran's hypertension is not shown to be more than 10 
percent disabling.  The medical reports show systolic 
readings which have been entirely below 200 and diastolic 
readings which have been entirely below 110.  Hence, the 
Board finds that the currently assigned evaluation of 10 
percent is appropriate.

The Board has considered the veteran's assertions that he is 
entitled to a higher disability rating for his service-
connected hypertension.  However, as noted, the Board is 
limited to those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The pertinent criteria for rating 
hypertension in this case involves an assessment of the 
predominant systolic and diastolic pressure readings of 
record.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Accordingly, the documented blood pressure readings of record 
were the only medical findings which could be considered in 
concluding that an increased disability rating for 
hypertension is not appropriate.

The preponderance of the evidence is against the claim for a 
disability rating greater than 10 percent for the service-
connected hypertension.  Thus, the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49 (1990).


Status post triple coronary artery bypass grafting, prior to 
January 4, 2006

The veteran's service-connected status post triple coronary 
artery bypass grafting is rated as 30 percent disabling prior 
to January 4, 2006, pursuant to Diagnostic Codes 7005 for 
arteriosclerotic heart disease and 7017 for coronary bypass 
surgery.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017 
(2006).

Pursuant to both of the above Diagnostic Codes, a 30 percent 
disability rating is warranted where the evidence reveals 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.  
 
A 60 percent disability rating is warranted where the 
evidence reveals more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent disability rating is warranted where the 
evidence reveals chronic congestive heart failure, or a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

Additionally, pursuant to Diagnostic Code 7017, a 100 percent 
is also warranted for three months following hospital 
admission for coronary artery bypass surgery.

Note (2) to 38 C.F.R. § 4.104 indicates that one MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.

Private medical records dated in May 2000 reveal a history of 
the veteran having undergone a triple coronary artery bypass 
graft in 1995.   He was said to be currently stable on 
therapy and was to continue with regular follow-up visits. 

A private medical record from Dr. Kopyta dated in July 2001 
shows that the veteran was said to have coronary artery 
disease, hypertriglyceridemia, and dyslipidemia.

Private medical records from Gadsden Regional Medical Center 
dated in August 2001 show that the veteran reported that he 
felt all right.  He reported no dyspnea or angina.  There 
were no murmurs noted, and there was no edema. Pulses were 
positive.  He was reported to be stable. 

A VA examination report dated in August 2001 shows the 
veteran reported no further cardiac symptoms.  Physical 
examination revealed that he weighed 285 pounds.  His chest 
was clear to percussion and auscultation.  The diagnosis was 
post operative status coronary heart disease and triple 
coronary bypass surgery.

During his September 2002 RO hearing, the veteran reported 
that he had a nuclear stress test done along with heart 
catheterization and the 1995 bypass surgery.  He added that 
he was taking medication, that he would get tired and 
fatigued easily, and that he would have some shortness of 
breath requiring rest.

A private medical record from Dr. Kopyta dated in August 2002 
shows that the veteran was said to have coronary artery 
disease, ischemic cardiomyopathy, and congestive heart 
failure.

A private medical record from P. M. Szeto. M.D., dated in 
January 2003 reveals that the veteran was said to have been 
under his care since 1995, for a history of coronary artery 
disease treated with bypass surgery.  He added that the 
veteran had developed congestive heart failure due to 
cardiomyopathy.  He was said to be on medical therapy 
including Coreg 6.25 milligrams twice a day.

A VA examination report dated in December 2003 shows that the 
veteran reported being troubled by fatigue.  He added that he 
had been taking Coreg, which was said to be a congestive 
heart failure medication.  He noted that he had been told his 
ejection fraction was 51 percent.  The examiner indicated 
that an echocardiogram would be ordered to verify ejection 
fraction.  Cardiac examination revealed that a soft S1 and S2 
rhythm heard.  There were no murmurs or gallops.  The 
impression, in pertinent part, was coronary artery disease 
with unclear ejection fraction.

A VA cardiology consult dated in December 2003 shows that 
left ventricular function was normal with segmental 
abnormalities.  Right heart function was also normal.  A poor 
acoustic window was noted.

VA outpatient treatment records dated from May 2005 to 
January 2006 reveal that the veteran reported no chest pain 
or palpitations.  There was no shortness of breath, cough, or 
congestion.  His heart rate was 78 beats per minute.  The 
treatment records show coronary artery disease, hypertension, 
and blood pressure, stable.

The Board has reviewed the competent evidence of record and 
finds no support for assignment of the next higher 60 percent 
disability rating under any cardiac diagnostic code provision 
prior to January 4, 2006.  There is no demonstration of more 
than one episode of acute congestive heart failure in the 
preceding years.  Although Dr. Szeto had indicated in January 
2003 that the veteran had developed congestive heart failure 
due to cardiomyopathy, there was no indication that it was 
chronic and he was said to be on medical therapy.  The 
various VA examination reports of record do not provide a 
diagnosis of chronic congestive heart failure.  

The competent evidence of record also fails to show that a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope.  
In fact, during the December 2003 VA examination, the veteran 
reported that he had been told his ejection fraction was at 
51 percent.  The competent evidence of record fails to reveal 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent. To the contrary, the December 2003 cardiology 
consult showed that left and right ventricular functions were 
normal. 

The Board has considered the veteran's complaints of 
significant symptomatology related to his coronary artery 
disease.  During his September 2002 RO hearing he described 
becoming fatigued easily, and having some shortness of 
breath.  However, the Board finds that his disability picture 
prior to January 4, 2006 is appropriately reflected by the 30 
percent disability rating currently in effect.  No other 
diagnostic code provisions are applicable to the veteran's 
heart disorder.

In conclusion, the evidence of record fails to support the 
veteran's claim of entitlement to a rating in excess of 30 
percent for the veteran's status post triple coronary artery 
bypass grafting, prior to January 4, 2006.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.


Status post triple coronary artery bypass grafting, from May 
1, 2006

Private medical records from the Gadsden Regional Medical 
Center dated in January 2006 show that the veteran was 
admitted due to unstable angina.  He then underwent an 
additional triple coronary artery bypass graft operation to 
correct the prior graft.  As a result, the veteran was 
awarded a 100 percent disability rating effective from 
January 4, 2006 to May 1, 2006.  The evaluation of 100 
percent was assigned for three months following hospital 
admission for coronary bypass surgery. 

A VA examination report dated in August 2006 shows that the 
veteran reported a history of chronic congestive heart 
failure since 2004 and a history of hypertensive heart 
disease since 1968.  A pharmacological stress test revealed 
post-stress ejection fraction was 42 percent. The rest 
ejection fraction was 46 percent. The diagnosis was coronary 
artery disease, class III angina symptoms; congestive heart 
failure; and hypertension.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

As indicated above, pursuant to both Diagnostic Codes 7005 
and 7017, a 100 percent disability rating is warranted where 
the evidence reveals chronic congestive heart failure, or a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  As the veteran has been diagnosed with chronic 
congestive heart failure, the Board finds that the schedular 
criteria have been met, and a 100 percent disability rating 
is warranted, effective from May 1, 2006.   As of that point, 
while the veteran's cardiac disorder may have been subject to 
minor variances in its severity, further medical inquiry is 
not required to ascertain that congestive heart failure is 
near constant.  Because the mandate to accord the benefit of 
the doubt is triggered when the evidence has reached such a 
stage of balance.  In this matter, the Board is of the 
opinion that this point has been attained.  Because a state 
of relative equipoise has been reached in this case, the 
benefit of the doubt rule will therefore be applied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 
  
Although the veteran provided a history of congestive heart 
failure dating back to 2004, there is no evidence of record 
to set forth the onset at that time, and the examiner did not 
provide a basis for this statement.  A medical diagnosis is 
only as credible as the history on which it was based.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [ a diagnosis "can be no better than the 
facts alleged by the appellant."].  The medical evidence of 
record does not establish a diagnosis of chronic congestive 
heart failure prior to January 4, 2006.  As such, the 
effective date of the effective date of the award of the 100 
percent disability rating is to be from May 1, 2006.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected hypertension is denied.

Entitlement to an initial disability rating in excess of 30 
percent for service-connected status post triple coronary 
artery bypass grafting, prior to January 4, 2006, is denied.

A disability rating of 100 percent for service-connected 
status post triple coronary artery bypass grafting, from May 
1, 2006, is granted subject to controlling regulations 
governing the payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


